Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities:  “Stabilized animal provender” is missing “aqueous” between “stabilized” and “animal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-11, 14, 18-22, 26, 27, 29-31, 35, 42, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the initial particles created by step d) are separate from the particles separated later.  Step d) creates a slurry comprising biological particles and a hydrolysate.  Step e) pasteurizes the slurry to create a hydrolysate.  Were the particles of step d) included in the pasteurizing of the slurry?  Are the particles of step d) the same as those of step f) but pasteurized?  The claim teaches that the particles are separate from the hydrolysate but size separation of a hydrolysate in step f) creates particles, so it is unclear where the particles of step f) came from or, since they are not mentioned later, where they went.
Regarding claims 1 and 2, the claims call for using a Tricanter centrifuge.  The Tricanter centrifuge is a type of three-phase centrifuge trademarked by Flottweg SE.  As such, it is unclear if the limitations require the Tricanter centrifuge or if Tricanter is an example of a three-phase centrifuge and other three-phase centrifuges would suffice.  For the purpose of this Office Action, the Tricanter centrifuge will be understood to mean any three-phase centrifuge.  See MPEP 2173.05(u)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 teaches the use of a high-shear mixer for emulsification.  However, claim 2 already teaches the use of a high-shear mixer in making the stabilized aqueous animal provender emulsion.  Claim 8 is dependent upon claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 11, 18, 23, 24, 27, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Morash (US-20160159705-A1), in view of Bazzana (US-20150211026-A1).
Regarding claim 1, Morash teaches a process for producing an animal provender from a selected biological recyclable stream, the process comprising the steps of: (a) providing a biological recyclable stream comprising fats and carbohydrates; (b) grinding the biological recyclable stream using a first grinder and optionally a second grinder to produce a ground biological slurry; (c) adding to said ground biological slurry one or more selected enzymes; (d) increasing the temperature of the first ground biological slurry to at least one temperature and incubating the first ground biological slurry under constant agitation and shear at two or more temperatures, thereby producing an incubated first biological slurry comprising first incubated biological particles and a first incubated biological hydrolysate; (e) pasteurizing the incubated first biological slurry to kill pathogens to produce a pasteurized first incubated hydrolysate; and (f) separating the pasteurized first incubated hydrolysate into a pasteurized first incubated biological hydrolysate and pasteurized first incubated biological particles using one or a plurality of size-based separation methods [0012 – 0019, 0035].  The recyclable stream comprises fish and culled bakery organics [0023].  Morash also teaches the use of at least one enzyme.  That enzyme can be at least one protease to digest protein, at least one cellulase to digest cellulose, at least one lipase to digest fats, and α-amylase to digest carbohydrates [0027].
Morash does not teach the temperatures used during the incubation process; or (g) controlling the fat content of the pasteurized first incubated biological hydrolysate by Tricanter centrifugation to form a centrifuged animal provender comprising a selected oils content.  Morash also does not teach raising of the temperature from ambient temperature to at least one temperature.
The temperature in step (d) is increased to 95° - 140°F.  Since there is no mention of a temperature applied before this, it is reasonable to assume step (d) is the first application of heat in the process.  In any traditional process, heaters start at room temperature and increase from there.  Therefore, it is reasonable to believe that the ground biological slurry started at ambient temperature.
Morash teaches the combination of food waste and enzymes at 2 or more temperatures ranging between 100°F and 130°F [0017].  To incubate at this temperature, the temperature must be raised from ambient temperature to the incubation temperature.  Morash teaches that the temperatures chosen match the temperature performance curves of the enzymes used [0017].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the temperature of incubation of Morash to match the enzyme performance curves of the enzymes as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Bazzana teaches the use of a Tricanter three-phase separator in separating oil from liquified corn mash.  The corn mash was separated into an aqueous phase (containing starch), an oil phase, and a solid phase (wet cake) [0587].  The Tricanter separated the corn oil from the mash, leaving an aqueous concentrate with 0.38 wt% oil [0593].
Bazzana teaches that the use of the Tricanter separates two liquid phases and one solid phase.  The liquid phases can be separated and decanted, preventing cross-contamination between the two liquid phases, while the solid phase is removed through a separate discharge system [0087].  It would have been obvious to a person having ordinary skill in the art to use the Tricanter on the pasteurized first incubated biological hydrolysate of Morash so as to avoid cross-contamination between the two liquid phases and easy separation of the solid phase while reducing the amount of fat in the aqueous phase.
Regarding claims 2, 7, and 8, modified Morash teaches a Tricanter-centrifuged animal provender.  Morash teaches stabilizing the provender by adding a stabilization agent to form a stabilized aqueous animal provender [0020].  The stabilizing agents can include phosphoric acid, carbonic acid, lactic acid, and sulfuric acid [0176].  Preservatives can also be used for stabilization [0178].  The stabilized aqueous animal provender is then emulsified using a high-shear mixer to form an emulsified animal provender [0021].
Regarding claim 11, Morash teaches the separating out of incubated biological particles and adding them to a second or more biological recyclable waste stream which is processed as in claim 1 [0035 - 0036].
Regarding claim 18, Morash teaches filtering a first incubated hydrolysate with one or more size-based separation methods, comprising the use of a coarse filter, a fine filter, or both [0035].
Regarding claims 23 and 24, Morash teaches mixing the emulsified animal provender from two or more batches so as to create a homogeneous product from a heterogeneous supply [0172].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to do the same with the centrifuged biological animal provender so as to create a homogeneous product. 
Regarding claim 27, the pasteurized first incubated biological hydrolysate is processed through a Tricanter as set forth above with regard to claim 1.  The purpose of the Tricanter is to separate the centrifuged biological hydrolysate from the other components.  Therefore, the centrifuged biological hydrolysate must be separated/isolated from the other components.
Regarding claim 31, Morash teaches placing the emulsified animal provender in storage tanks where it is mixed with emulsified animal provender from other batches [0022].  Because the provenders from all of the batches are mixed together to be homogenous, they have to be isolated from other products. Therefore, placing the emulsified animal provender in the storage tanks is considered to be isolating them.
Regarding claim 35, Morash teaches the use of at least one enzyme including α-amylase to digest carbohydrates [0027].
Claims 3 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Towne (ERDA Programs and Objectives: Energy Conservation in Food Processing July 1977).
Regarding claim 3, Morash and Bazanna teach creating and emulsifying animal provender but do not teach concentration of the emulsified animal provender.  Towne teaches the low energy concentration of fluid foods.  This bulk reduction decreases handling, warehousing, and transportation costs [pg. 23, Project 33].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Morash and Bazzana with the bulk reduction of Towne so as to reduce the costs of handling, warehousing, and transportation.
Regarding claim 33, Morash teaches placing emulsified animal provender in storage tanks. Individual batches of the provender may be blended, to assure that the product is consistent, from one purchase to the next [0171].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to do the same with the different batches of concentrated animal provender so as to produce a more consistent product.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Logan (US-20150164108-A1).
Regarding claims 9 and 10, Morash and Bazzana teach the creation of first incubated biological particles, but do not teach, after step (f), separating the first incubated biological particles into dewatered biological particles and a recycled liquid fraction, nor the use of a screw press, belt filter, or hydraulic press.
Logan teaches the dewatering of a biological waste product using a belt filtering press or screw press [0071].  Dewatered biological waste product has a high protein content [Paragraph 0074].
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Morash and Bazzana with the dewatering technique of Logan to increase the protein concentration of the dewatered biological particles.	
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of California (“The Pelleting Process”).
Regarding claim 14, Morash and Bazzana teach creating an animal provender using the Tricanter but do not teach creating a powdered, dried biological hydrolysate or hydrolysate pellets.  California teaches mixing ingredients into a mash [pg 6, Pellet Mills, Paragraph 1].  This mash can be made of various feed ingredients including moisture sources that provide nutritional benefit (While in California’s case, this is molasses, this can be the pasteurized incubated biological slurry like that of Morash) [pg 3, Terms Used in Pelleting, Paragraph 3]. The mash is then fed into a pelleting machine where it is formed into pellets and then cooled into a dried mass [pg 5, The Pelleting System, Paragraph 3].  This method of pelleting creates a food source that is well known to provide a well-balanced diet [pg 1, The Purpose of Pelleting, Paragraph 3].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the feed-producing procedure of Morash and Bazzana with the pelleting system of California to create a method of providing a well-balance diet to animals.
While the order of the steps of California do not closely match those of claim 1(h), it is not necessary.  The courts hold that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Since the two methods result in a food pellet containing the pasteurized first incubated biological slurry, they are considered to be equivalent.
While California teaches (h)(A) and (B), it does not teach (C).  However, as the step is listed as optional, it is not required for the successful execution of claim 14. 
Regarding claim 29, Morash, Bazzana, and California teach the creation of an animal provender, but not the pelleting of the provender.  California teaches the pelleting of animal provender [pg 8 – 11].  As the pelleted food is moved along the belt, dust is removed with large fans.  Then, after crumbling, the provender is sent through a shaker where undersized pellet pieces are separated from the correctly sized material [pg 11, Shaker].  What remains are dried biological slurry pellets.  The undesirably sized pieces are recycled for repelleting [pg 11, Shaker].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the method of California to isolate the provender of Morash and Bazzana and separate them from the smaller pieces so the smaller pieces can be recycled.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Fiato (US-20120144887-A1).
Regarding claim 19, Morash and Bazzana teach creating an animal provender using the Tricanter but do not teach adding an anti-oxidant, anti-caking agent, or both to the animal provender.  Fiato teaches applying optional admixtures to dried biological slurry material [0127].  Optional admixtures can include anti-oxidants like beta carotene [0129 – 0130].  These preserve the product during the drying process and in storage [0130].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the anti-oxidants of Fiato to the animal provender of Morash and Bazzana to preserve the quality of the product during drying and in storage.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 2 above, and further in view of Wadhwa (Utilization of fruit and vegetable wastes as livestock feed and as substrates for generation of other value-added products).
Regarding claim 20, Morash and Bazzana creating animal provender from a recyclable stream, but do not teach adding a second or more biological recyclable stream to the stabilized animal provender.  Wadhwa teaches combining pineapple (a biological recyclable stream) with a supplement containing protein (a stabilized animal provender).  This is the same as adding a second recyclable stream to the stabilized animal provender.  Feeding this mix to steers results in high daily weight gains and a decreased the cost of feeding [pg. 17, “Ruminants”].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Morash with the procedure of Wadhwa so as to create high daily weight gains and decreasing feeding costs in animals.
Claims 21, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morash, Bazzana, and California as applied to claim 14 above, and further in view of Catala-Gregori (“Inclusion of Dried Bakery Product in High Fat Broiler Diets: Effect on Pellet Quality, Performance, Nutrient Digestibility and Organ Weights”).
Regarding claims 21 and 22, Morash, Bazzana, and California teach the creation of dried animal provender but do not teach its supplementing another recyclable stream.  Catala-Gregori teaches combining a carbohydrate recyclable stream made of recycled expired bakery products with high-fat chicken feed diets to create animal food pellets [pg 687, Experimental diets, manufacturing process and pellet quality, Paragraphs 1 and 3].  Recycled bakery products (human food waste) can be up to 7% of the chickens’ diets with no dietary issues [pg 692, “In conclusion”].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add a carbohydrate recycle stream such as recycled bakery goods to the pellets of Morash and Bazzana so as to recycle more human food waste without affecting animal health [pg 692, paragraph 2].
Regarding claim 30, Morash, Bazzana, and California teach the creation of dried animal provender but do not teach isolating the dried provender from a blended recyclable stream.  California teaches the pelleting of animal provender [pg 8 – 11].  As the pelleted food is moved along the belt, dust is removed with large fans.  Then, after crumbling, the provender is sent through a shaker where undersized pellet pieces are separated from the correctly sized material [pg 11, Shaker].  What remains is isolated dried animal provender.  Catala-Gregori teaches the creation of animal food pellets from a carbohydrate recyclable stream by grinding the dried biological material with the recycled carbohydrate and then pressed into pellets [pg 687, Experimental diets, manufacturing process and pellet quality, Paragraphs 1 and 3].  Recycled bakery products (human food waste) can be up to 7% of the chickens’ diets with no dietary issues [pg 692, “In conclusion”].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the dried pellets of Morash and Bazzala with the grinding and pelleting of the recyclable stream of Catala-Gregori before isolating the dried animal provender using the method of California so as to recycle more human food waste without adversely affecting animal health.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morash, Bazzana, and Towne as applied to claim 3 above, and further in view of Logan (US-20150164108-A1).
Regarding claim 25, Morash, Bazzana, and Towne teach creating and concentrating an animal provender but do not teach the use of a vibratory filter, vacuum drum, vacuum evaporator, drum dryer, spray dryer, paddle dryer, rotary dryer, or extruder to concentrate emulsified animal provender.
	Logan teaches the use of a drum dryer dewatering activated waste sludge [0155].  This can be used to make animal food [0186].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the emulsified animal provender of Morash and Bazzana with the drying of Logan to create a dried animal provender for the purpose of feeding it to animals as dry food.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Baricco (US-20030165591-A1).
Regarding claim 26, Morash and Bazzana teach creating an animal provender but not the addition of amino acids to the provender.  Baricco teaches amino acids being an important addition to animal provender to reach required nutritional objectives [0005].  The amino acid supplement can be sprayed onto dry feed [0008].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the amino acid supplement of Baricco to the animal provender of Morash and Bazzana for the purpose of reaching a required nutritional goal in the animal.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Catala-Gregori (“Inclusion of Dried Bakery Product in High Fat Broiler Diets: Effect on Pellet Quality, Performance, Nutrient Digestibility and Organ Weights”).
Regarding claim 42, Morash and Bazzana teaches the creation of an animal provender but do not teach it maintaining or increasing the weight of animals consuming it.  Catala-Gregori teaches providing to an animal a formulation comprising animal provender whereby the animal maintains or increases its body weight [Table 3]. The formulation is made of high-fat chicken feed mixed with recycled bakery products [pg 687, Experimental diets, manufacturing process and pellet quality, Paragraphs 1 and 3].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Morash and Bazzana with the feed of Catala-Gregori to maintain or increase the weight of animals being fed the provender.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Morash, Bazzana, and California as applied to claim 14 above, and further in view of Logan (US-20150164108-A1).
Regarding claim 43, Morash, Bazzana, and California teach the creation of animal provender pellets but do not teach the use of a drum dryer, spray dryer, extrusion dryer, or rotary kiln in claim 14, step (h)(A).
	Logan teaches the use of a drum dryer dewatering activated waste sludge [0155].  This can be used to make animal food [0186].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to dry the biological slurry of Morash and Bazzana using the technique of California as modified by Logan to create a dried biological slurry for the purpose of feeding it to animals as dry food.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and Bazzana as applied to claim 1 above, and further in view of Patterson (US-20160100619).
Regarding claim 45, Morash and Bazzana teach the creation of an animal provender but do not teach it having a specific nutritional makeup.  Patterson teaches the creation of improved canola meal for animal consumption [Paragraph 0090].  One canola meal (#44864) has 4.3 wt% simple sugars, 4.6 wt% sucrose, 0.5 wt% Oligosaccharides, and 3.1 wt% fat [Table 2a].  This provides several distinct improvements in nutrient composition of animal feed, including higher protein than conventional canola meal.  [0122].  
Stachyose is an oligosaccharide as it is made of one galactose and 3 glucose sugars.  Fructose and glucose are simple sugars [0152].
Patterson does not directly teach the glucose and fructose concentrations of claim 45.  However, it would have been obvious to have included fructose and glucose in amounts in the claimed ranges as these amounts are consistent with amounts known to be included in animal feed.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to provide the animal provender created by the process of modified Morash to have a nutritional profile as taught by Patterson in order to provide a composition that contains components in amounts consistent with amounts known to be included in animal feed.  The amounts taught by Patterson fall within or overlap with the claim ranges.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 21, 22, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 30, and 38 of copending Application No. 16/708,299 in view of Morash (US-20160159705-A1) and Bazanna (US-20150211026-A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the copending application both teach a process of providing and grinding a recyclable stream, incubating it at a high temperature, pasteurizing the resultant incubated first biological slurry, drying the pasteurized first incubated biological hydrolysate to a dried, solid biological hydrolysate, and milling the dried, solid biological hydrolysate for form a powdered, dried biological hydrolysate or pelletizing the dried, solid biological hydrolysate to form dried biological hydrolysate pellets before, optionally, combining the powdered, dried biological hydrolysate or dried biological hydrolysate pellets with a carbohydrate recyclable stream to form animal provender.  The primary differences between the instant application and the copending application is the copending application does not teach the use of one or more selected enzymes and the missing of steps f) and g) from claim 1.  However, Morash teaches the use of enzymes in the creation of animal provender from a recyclable food stream [0017].  This is done to release nutritional components from fresh waste [0013].  It would have been obvious to use enzymes in the production of animal provender from a recyclable food stream to increase the nutritional value of the provender by breaking down the recycled material.  Morash also teach separating the pasteurized first incubated hydrolysate into a pasteurized first incubated biological hydrolysate and pasteurized first incubated biological particles using one or a plurality of size-based separation methods [0035].  The solids can then be added to future batches for further digestion.  Bazzana teaches the use of a Tricanter three-phase separator in separating oil from liquified corn mash.  The corn mash was separated into an aqueous phase (containing starch), an oil phase, and a solid phase (wet cake) [0587].  The Tricanter separated the corn oil from the mash, leaving an aqueous concentrate with 0.38 wt% oil [0593]. This allows control of the amount of oil in the provender.  Together, it would have been obvious to use these methods to control the amount of solids and oils in the animal provender.  Together, copending application 16/708,299, Morash, and Bazanna teach claim 1 of the instant application.
Claim 19 of the copending application combined with Morash and Bazanna as stated above teach the creation of an animal provender by combining or blending the powdered, dried biological slurry or dried biological slurry pellets with a carbohydrate recyclable stream to produce animal provender.  Additionally, claim 22 of the instant application and claim 20 of the copending application disclose the carbohydrate recyclable stream of claim 21 being selected from bread crumbs, bakery waste, soymeal, pomace, or distiller’s grains as well as claim 43 of the instant application and claim 38 of the copending application with Morash and Bazanna as stated above, teaching using a drum dryer, spray dryer, an extrusion dryer, or a rotary kiln to dry the pasteurized first incubated biological slurry of step (h)(A). Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to arrive at the method as claimed as it is encompassed by the scope of the copending claims.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed February 16, 2022, have been fully considered.
The claims have been amended.  The objections have been withdrawn.
Applicant’s arguments with respect to claims 1 – 3, 7 – 11, 14, 18 – 24, 26, 27, 29 – 31, 35, 42, 43, and 45 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Flottweg does not teach a Tricanter that can reduce the fat in the aqueous phase to between 0.2 and 4.5 wt% [pg 10, ¶2].  The Examiner has withdrawn this reference and replaced it with one that meets these limitations.  The Examiner would however like to point out that the Tricanter is a brand name product built by Flottweg SE.  The Flottweg reference points to the Tricanter machine build by Flottweg.  Therefore, it is reasonable to conclude that the Tricanter of Flottweg and the Tricanter of the claims are the same machine and the machine of Flottweg would be able to provide a composition having a fat content as claimed.
Applicant also argues that the Patterson reference does not contribute to the obviousness of claim 45 due to the motivational reasoning used to reach the claimed values [pg 11, ¶1].  The reasoning has been changed to better express the Examiner’s motivation.  
Applicant contends that protein is not involved in claim 45 and therefore cannot be a part of the motivation as to why one would use Patterson [pg 13, ¶2].  The Examiner has changed the motivation to make the rejection clearer.
Applicant objects to the use of Patterson as it does not speak to a recycled food product [pg 14, ¶3].  However, Patterson does describe the nutrient concentrations of an animal feed.  As the instant invention is an animal feed, the comparison is valid.
Applicant contends that the Examiner does not state why the Tricanter would be used in step g) and not elsewhere in claim 1 [pg 14, ¶3].  The Examiner notes that Morash teaches a separation step after pasteurizing and before stabilization of the liquid phase [0019].  It would have been obvious to include the Tricanter in this step as, along with size filtration, it is a separation technique.
Applicant’s argument that Morash and Flottweg teach away from each other is moot over the introduction of new prior art [pg 15, ¶1].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                          

/Nikki H. Dees/Primary Examiner, Art Unit 1791